 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as of this
31st day of July 2018, by and between The Greater Cannabis Company, Inc., a
Florida corporation whose address is 244 2nd Ave N, Suite 9, St. Petersburg, FL
33701 (the “Company”) and Jimmy Wayne Anderson (the “Consultant”), in his
individual capacity whose address is 145 Bay Point Dr. NE, St. Petersburg, FL
33704, (individually, a “Party”; collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Consultant was the sole officer and director of the Company prior to
the change of officers and directors as per the terms of the Share Exchange
Agreement between the Company and Green C Corporation dated July 31, 2018.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:

 

1. CONDITIONS. This Agreement will not take effect, and Consultant will have no
obligation to provide any service whatsoever, unless and until the Company sends
a signed copy of this Agreement to Consultant (either by mail or facsimile
copy). The Company shall be truthful with Consultant in regard to any relevant
material regarding the Company, verbally or otherwise, or this entire Agreement
will terminate and all consideration paid shall be forfeited without further
notice.

 

2. Upon execution of this Agreement, the Company agrees to cooperate with
Consultant in carrying out the purposes of this Agreement, keep Consultant
informed of any developments of importance pertaining to the Company’s business
and abide by this Agreement in its entirety.

 

2. TERM OF AGREEMENT. This Agreement shall be in full force and effect
commencing on July 31, 2018 and shall remain in effect for one month. Either
Party shall have the right to terminate this Agreement without notice in the
event of the bankruptcy, insolvency, or assignment for the benefit of creditors
of the other Party. Either Party shall have the right to terminate this
Agreement with notice, and the effective date of termination shall be the date
such notice is received (by mail, overnight delivery, or fax) by the terminated
Party.

 

3. CONSULTING SERVICES. During the term of this Agreement, Consultant will
perform the services described below (the “Consulting Services”) for the
Company.

 

(a) Transactional Business

 

(i) Introduce the Company to the Company’s key service providers such as the
Company’s transfer agent, accounting firm, auditor, counsel and others as
identified; and

 

(ii) Assist the Company in the preparation of the June 30, 2018 Quarterly
Report.

 

 1 

   

 

4. STANDARD OF PERFORMANCE. Consultant shall devote such time and efforts to the
affairs of the Company as is reasonably necessary to render the services
contemplated by this Agreement. Consultant is not responsible for the
performance of any services that may be rendered hereunder if the Company fails
to provide the requested information in writing prior thereto. The services of
Consultant shall not include the rendering of any legal opinions or the
performance of any work that is in the ordinary purview of a certified public
accountant. Consultant cannot guarantee results on behalf of the Company but
shall use commercially reasonable efforts in providing the services listed
above. Consultant’s duty is to identify prospective acquisition/joint venture
companies for the Company. Consultant will in no way act as a “broker-dealer”
under state securities laws. Because all final decisions pertaining to any
particular investment are to be made by the Company, the Company may be required
to communicate directly with potential acquisition/joint venture prospective
companies.

 

5. COMPENSATION TO CONSULTANT. As Consultant’s entire compensation for its
performance under this agreement, the Company shall pay Consultant $50,000 upon
execution and delivery of this Agreement and the director services termination
letter of even date herewith. In the event the Consultant is terminated, with or
without cause, Consultant shall retain all compensation paid to Consultant. The
Consultant will be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority with
respect to the Consultant’s performance of services and receipt of fees under
this Agreement. The Company will regularly report amounts paid, if any, to the
Consultant by filing Form 1099-MISC and/or other appropriate form with the
Internal Revenue Service as required by law. Because the Consultant is an
independent contractor, the Company will not withhold or make payments for
social security; make consulting contract insurance or disability insurance
contributions; or obtain worker’s compensation insurance on the Consultant’s
behalf. The Consultant agrees to accept exclusive liability for complying with
all applicable state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, social security, disability and
other contributions based on fees paid to the Consultant under this Agreement.
The Consultant hereby agrees to indemnify and defend the Company against any and
all such taxes or contributions, including penalties and interest.

 

6. CONFIDENTIAL INFORMATION. The Consultant and the Company acknowledge that
each will have access to proprietary information regarding the business
operations of the other and agree to keep all such information secret and
confidential and not to use or disclose any such information to any individual
or organization without the non-disclosing Parties prior written consent unless
such information is in or enters the public domain after the date hereof.

 

7. INDEMNIFICATION. Each Party (the “Indemnifying Party”) agrees to indemnify,
defend, and hold harmless the other Party (the “Indemnified Party”) from and
against any and all claims, damages, and liabilities, including any and all
expense and costs, legal or otherwise, caused by the negligent act or omission
of the Indemnifying Party, its subcontractors, agents, or employees, incurred by
the Indemnified Party in the investigation and defense of any claim, demand, or
action arising out of the work performed under this Agreement; including breach
of the Indemnifying Party of this Agreement. The Indemnifying Party shall not be
liable for any claims, damages, or liabilities caused by the sole negligence of
the Indemnified Party, its subcontractors, agents, or employees.

 

 2 

   

 

The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense. If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.

 

The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.

 

8. COVENANTS OF CONSULTANT. Consultant covenants and agrees with the Company
that, in performing Consulting Services under this Agreement, Consultant will:

 

(a) Comply with all federal and state laws;

 

(b) Not make any representations other than those authorized by the Company; and

 

(c) Not publish, circulate or otherwise use any materials or documents other
than materials provided by or otherwise approved by the Company.

 

9. REPRESENTATIONS OF THE COMPANY. The Company covenants, represents and
warrants to Consultant as follows:

 

(a) Authorization. The Company and its signatories herein have full power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby.

 

(b) No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate any provision
of the charter or by-laws of the Company or violate any terms of provision of
any other material agreement to which the Company is a party or any applicable
statute or law.

 

(c) Contracts in Full Force and Effect. All contracts, agreements, plans,
policies and licenses to which the Company is a party are valid and in full
force and effect.

 

(d) Consents. No consent of any person, other than the signatories hereto, is
necessary to the consummation of the transactions contemplated hereby,
including, without limitation, consents from parties to loans, contracts, lease
or other agreements and consents from governmental agencies, whether federal,
state, or local.

 

(e) Consultant Reliance. Consultant has and will rely upon the documents,
instruments and written information furnished to Consultant by the Company’s
officers or designated employees.

 

(f) Company’s Material. All representations and statements provided herein about
the Company are true and complete and accurate. The Company agrees to indemnify,
hold harmless, and defend Consultant, its officers, directors, agents and
employees, at the Company’s expense for any proceeding or suit which may rise
out of any inaccuracy or incompleteness of any such material or written
information supplied to Consultant.

 

 3 

   

 

10. MISCELLANEOUS PROVISIONS

 

(a) Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of the Company and Consultant.

 

(b) Waiver of Compliance. Any failure of Consultant, on the one hand, or the
Company, on the other, to comply with any obligation, agreement, or condition
herein may be expressly waived in writing, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

(c) Expenses, Transfer Taxes, Etc. Other than as expressly set forth in this
Agreement, the Parties shall bear their own costs and expenses in carrying out
the provisions of this Agreement.

 

(d) Compliance with Regulatory Agencies. Each Party agrees that all actions,
direct or indirect, taken by it and its respective agents, employees and
affiliates in connection with this Agreement and any financing or underwriting
hereunder shall conform to all applicable Federal and State securities laws.

 

(e) Notices. Any notices to be given hereunder by any Party to the other may be
effected either by personal delivery in writing, by a reputable, national
overnight delivery service, by facsimile transmission or by mail, registered or
certified, postage prepaid with return receipt requested. Notices shall be
addressed to the “Contact Person” at the addresses appearing on the signature
page of this Agreement, but any Party may change his address or “Contact Person”
by written notice in accordance with this subsection. Notices delivered
personally shall be deemed delivered as of actual receipt, notices sent by
facsimile shall be deemed delivered one (1) day after electronic confirmation of
receipt, notices sent by overnight delivery service shall be deemed delivered
one (1) day after delivery to the service, mailed notices shall be deemed
delivered as of five (5) days after mailing.

 

(f) Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

(g) Delegation. Neither Party shall delegate the performance of its duties under
this Agreement without the prior written consent of the other Party.

 

(h) Publicity. Neither Consultant nor the Company shall make or issue or cause
to be made or issued, any announcement or written statement concerning this
Agreement or the transactions contemplated hereby for dissemination to the
general public without the prior consent of the other Party. This provision
shall not apply, however, to any announcement or written statement required to
be made by law or the regulations of any Federal or State governmental agency,
except that the Party required to disclose shall consult with and make
reasonable efforts to accommodate changes to the required disclosure and the
timing of such announcement suggested by the other Party.

 

 4 

   

 

(i) Arbitration and Governing Law. If a dispute arises out of or relates to this
contract, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Procedures before resorting to arbitration, litigation, or
some other dispute resolution procedure. If they do not reach such solution
within a period of 60 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules. This Agreement and the
legal relations among the Parties hereto shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to its conflict
of law doctrine. The Parties agree that the venue for the resolution of all
disputes arising under the terms of this Agreement and the transactions
contemplated herein will be the County of Pinellas, State of Florida.

 

(j) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(k) Headings. The heading of the sections of this Agreement are inserted for
convenience only and shall not constitute a part hereto or affect in any way the
meaning or interpretation of this Agreement.

 

(l) Entire Agreement. This Agreement including any Exhibits hereto, and the
other documents and certificates delivered pursuant to the terms hereto, set
forth the entire agreement and understanding of the Parties hereto in respect of
the subject matter contained herein, and supersedes all prior agreements,
promise, covenants, arrangements, communications, representations or warranties,
whether oral or written, by any officers employee or representative of any Party
hereto.

 

(m) Third Parties. Except as specifically set forth or referred to herein,
nothing herein express or implied is intended or shall be construed to confer
upon or give to any person or entity other than the Parties hereto and their
successors or assigns, any rights or remedies under or by reason of this
Agreement.

 

(n) Attorneys’ Fees and Costs. If any action is necessary to enforce and collect
upon the terms of this Agreement, the prevailing Party shall be entitled to
reasonable attorneys’ fees and costs, in addition to any other relief to which
that Party may be entitled. This provision shall be construed as applicable to
the entire Agreement.

 

(o) Survivability. If any part of this Agreement is found or deemed by a court
of competent jurisdiction to be invalid or unenforceable, that part shall be
severable from the remainder of the Agreement.

 

(p) Further Assurances. Each of the Parties agrees that it shall from
time-to-time take such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purposes of this Agreement.

 

(q) Relationship of the Parties. Nothing contained in this Agreement shall be
deemed to constitute either Party becoming the partner of the other, the agent
or legal representative of the other, nor create any fiduciary relationship
between them, except as otherwise expressly provided herein. It is not the
intention of the Parties to create nor shall this Agreement be construed to
create any commercial relationship or other partnership. Neither Party shall
have any authority to act for or to assume any obligation or responsibility on
behalf of the other Party, except as otherwise expressly provided herein. The
rights, duties, obligations and liabilities of the Parties shall be separate,
not joint or collective. Each Party shall be responsible only for its
obligations as herein set out and shall be liable only for its share of the
costs and expenses as provided herein.

 

(r) No Authority to Obligate the Company. Without the consent of the Board of
Directors of the Company, Consultant shall have no authority to take, nor shall
it take, any action committing or obligating the Company in any manner, and it
shall not represent itself to others as having such authority.

 

 5 

   

 

IN WITNESS, WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

COMPANY: CONSULTANT: THE GREATER CANNABIS COMPANY, INC. JIMMY WAYNE ANDERSON 244
2nd Ave N., Suite 9 145 Bay Point Dr. NE St. Petersburg, FL 33701 St.
Petersburg, FL 33704

 

By:   By:       /s/ Aitan Zacharin   /s/ Jimmy Wayne Anderson Aitan Zacharin  
Jimmy Wayne Anderson Its: Chief Executive Officer   Its: Individual Capacity
Date: July 31, 2018   Dated: July 31, 2018

 

 6 

   

 

 

